Citation Nr: 0328675	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-09 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a higher initial rating for service-connected 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Rick D. Little, Bill Smith 
Homeless Veterans Project


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In a November 1996 decision, the 
Board remanded this matter to the RO for additional 
development in connection with the veteran's claim for 
service connection of post-traumatic stress disorder.  By a 
rating decision dated in January 2001, the RO granted service 
connection for post-traumatic stress disorder and assigned an 
evaluation of 30 percent, effective from October 1990.  In 
January 2002, the veteran filed a Notice of Disagreement with 
the initially assigned rating.  The RO continued the assigned 
rating and issued a Statement of the Case in May 2002.  In 
July 2002, the veteran filed a Substantive Appeal.  
Thereafter, this matter was returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran's service-connected post-traumatic stress 
disorder is primarily manifested by total occupational 
impairment and severe social impairment due to massive 
delusional thought disorder or persistent delusions.  Global 
Assessment Functioning scores range from 30 to 60.  

2.  The veteran's psychoneurotic symptoms demonstrably result 
in an inability to obtain or retain employment.  


CONCLUSION OF LAW

The schedular criteria for a higher initial rating of 100 
percent for post-traumatic stress disorder for the entire 
appeal period have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2002).  VA is required 
to provide the claimant with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant 
with respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

With respect to VA's duty to notify, in correspondence dated 
in February 2002, the RO provided the veteran with notice of 
the VCAA and VA's duties there under.  The RO advised the 
veteran of what the evidence must show to establish 
entitlement to an increased evaluation and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim.  The RO advised the veteran 
of its reasons for assigning a 30 percent evaluation for his 
disability in the January 2001 rating decision and May 2002 
Statement of the Case (SOC).  The SOC provided the veteran 
with notice of the laws and implementing regulations of the 
VCAA.  The SOC purports to advise the veteran of the old 
rating criteria for evaluating psychiatric disorders in 
effect prior to November 7, 1996, but it actually duplicates 
citation to the new rating criteria.  

With respect to VA's duty to assist the veteran, the Board 
notes that the veteran is appealing the initial evaluation of 
a disability following an award of service connection for 
post-traumatic stress disorder (PTSD).  The veteran contends 
that the severity of the disability is greater than is 
contemplated by the initially assigned rating.  As such, it 
is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings or separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The RO provided the veteran with several VA 
psychiatric examinations and afforded him a VA social and 
industrial survey.  The Board afforded the veteran another VA 
psychiatric examination in May 2003 and the report on that 
examination has been associated with the claims file.  Prior 
to the Board's consideration of additionally obtained 
evidence at the Board level, the Board is required to obtain 
from the veteran a waiver of the RO's initial consideration 
of the new evidence or remand the matter altogether.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The Board will not remand 
the case or obtain the veteran's waiver based on its 
assessment that a full grant of the benefit sought on appeal 
is warranted. 

The May 2003 VA examination report shows that the examiner 
noted that he reviewed the claims file, including the 
February 2002 psychiatric report from QTC Medical Services 
and VA treatment records from Los Angeles VA Medical Center.  
The VA examiner reported that the QTC examiner concluded that 
most of the veteran's occupational and psychosocial 
functioning decline was caused by his delusional disorder.  
The VA examiner noted that he disagreed with this opinion.  
The VA examiner indicated that his clinical judgment strongly 
and clearly concluded that the veteran's core and main 
psychopathology was PTSD and PTSD was the main cause of his 
occupational and psychosocial dysfunction and his complete 
unemployability.  The VA examiner noted that both other 
psychiatric diagnoses-namely, alcohol dependence and 
delusional disorder (persecutory)-were the maladaptive 
coping mechanisms used to cope with severe PTSD 
symptomatology.   

The VA examiner related that the veteran had a negative 
family history for delusional or psychotic disorder and 
alcohol or drug abuse.  He suffered from a severe degree of 
intrusive thoughts, nightmares, flashbacks, hyperarousal, 
numbing, massive, and inappropriate excessive guilt from many 
horrors he experienced and witnessed in Vietnam combat, 
including numerous deaths.  He avoided people and lost 
interest in artistic activities and architecture.  The 
examiner reported that the veteran's PTSD had severely 
declined his interpersonal relationships, though he had been 
able to maintain some positivity in his relationship with his 
parents and sisters.  The veteran reportedly avoided them 
though because he was afraid that "federal agents" would 
kill them.  He reportedly had had forty-five girlfriends and 
the moment he thought that they got emotionally close to him, 
he left them and justified to himself that if he did not 
leave them "CID" would kill them.  He indicated that he was 
never married and had no children.  He related that he had 
had ten to fifteen short-term jobs since his discharge from 
the military.  He successfully stayed at one job for four 
years because his boss had been in the military.  In regard 
to the other jobs, the veteran reported that he was fired 
from all of them because of sleep deprivation, nightmares, 
night sweats, alcohol abuse, irritability, anger, and an 
inability to communicate with the civilian population.  He 
was last employed in 1984.  The examiner noted that the 
veteran related that he had a strong religious background, 
but that he justified his unwillingness to go to church due 
to such delusional thinking as that "federal agents" kept 
him from attending church.  The examiner commented that it 
was most likely the reason the veteran had not been to church 
had to do with his PTSD induced thoughts around the killings 
in Vietnam.  

The examiner noted that it was evident that the veteran had 
used heavy drinking as a maladaptive way to cope with his 
severe PTSD symptoms.  The examiner further noted that it was 
quite evident to him that the veteran's psyche used a 
delusional disorder also as a maladaptive way to cope with 
PTSD.  The examiner explained that the veteran's psyche kept 
his brain busy elaborating on all delusional thoughts, 
thereby keeping the painful and intrusive thoughts and guilt 
from Vietnam at bay.  The examiner then went on to highlight 
aspects of what he described as a "massive delusional 
thought disorder."  The examiner noted that when details of 
the delusional disorder were understood, it was clearly huge 
evidence of avoidance symptomatology of PTSD.

The examiner reported that the veteran appeared casually and 
appropriately dressed at the examination.  The veteran was 
verbal, appropriate, cooperative, and mostly pleasant with a 
bright affect.  When he talked about losses in Vietnam, he 
broke down and cried uncontrollably.  The examiner noted that 
it was significant that when the veteran talked about all of 
his elaborate delusional thinking, it did not bring about any 
affect at all.  During the examination, the veteran's mood 
was euthymic with no evidence of endogenous features of 
depression.  His affect was appropriate to thought content 
and fair range.  He had no suicidal or homicidal ideas.  He 
was very well oriented with an intact memory.  He had no 
cognitive deficits.  His judgment was impaired around his 
delusional thinking, but his judgment was fair in other areas 
of his functioning.  The examiner maintained that there was a 
complete lack of insight into what effect PTSD had had on his 
life and functioning.

The examiner diagnosed severe PTSD, delusional disorder 
(persecutory), and severe alcohol dependence, in partial 
remission.  He assigned a Global Assessment of Functioning 
(GAF) score of 30.  The Board notes that the GAF is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (DSM-IV)).  According to the DSM-
IV, scores ranging from 21 to 30 contemplate that behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  Scores ranging from 31 to 
40 contemplate some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  Scores ranging from 41 to 50 reflect serious symptoms 
or any serious impairment in social, occupational, or school 
functioning.  Scores ranging from 51 to 60 reflect moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  

The May 2003 VA examiner commented that the prognosis of any 
improvement in the PTSD was quite poor, considering over 
thirty years of an elaborate delusional system that the 
veteran had used unconsciously to cope with his PTSD, and he 
had a severe alcohol dependence, ending up with three very 
severe psychiatric disorders.  He further commented that in 
consideration of the fact that the veteran was not currently 
in any treatment and had not been on any psychiatric 
medications for at least the past ten years, the prognosis 
for improvement was rather poor.  He added that the prognosis 
for any possibility of employability was practically "nil."  
The examiner concluded that the veteran was currently and in 
the near future totally unemployable and the veteran's 
current and near future unemployability was solely the result 
of PTSD.  The examiner noted that alcohol dependence and the 
delusional disorder added to the problem of his 
unemployability, but the main and the core cause of his 
unemployability was PTSD.  The complete lack of any family 
history of substance abuse or delusional disorder of any sort 
also pointed strongly to these conclusions the examiner 
noted.  Finally, the examiner noted that severely declined 
occupational and psychosocial functioning of the veteran was 
caused mainly by PTSD.  

As reported by the May 2003 VA examiner, the veteran was 
previously accorded a contract psychiatric examination by QTC 
Medical Services in February 2002.  The QTC examiner noted 
that the veteran related a history of his Vietnam 
experiences, including what the examiner described as an 
elaborate, circumscribed delusion about the latter part of 
his service centered around the assassination of Martin 
Luther King, Jr. and the "CID."  The veteran's subjective 
complaints were similar to those reported at the May 2003 VA 
examination.  The QTC examiner noted that the veteran related 
elaborate circumscribed delusional material that concerned a 
conspiracy by the military.  The reported objective findings 
were similar to those reported in the May 2003 VA examination 
report.  

The QTC examiner diagnosed chronic PTSD, delusional disorder, 
and alcohol dependence, in remission.  He assigned a GAF 
score of 60 for chronic PTSD and assigned a GAF score of 50 
for delusional disorder.  The examiner commented that the 
veteran reported multiple symptoms of PTSD along with an 
elaborate, circumscribed delusional symptom concerning the 
military and the "CID."  The examiner noted that the 
veteran apparently stopped work secondary to his delusional 
symptom.  The examiner indicated that the mental status 
examination showed that the veteran presented well-related 
and his cognition was fairly intact.  The examiner further 
indicated that it appeared that the veteran's delusional 
symptom was impacting him more than his symptoms of PTSD with 
respect to his capacity to retain gainful employment.  The 
examiner for example noted that the veteran reported that he 
stopped work because of his feeling that the "CID" had been 
conspiring to kill him.  The examiner cautioned that it did 
not mean that the veteran's PTSD did not have an impact on 
his concentration and social withdrawal.  The examiner 
concluded that the prognosis for the veteran from a 
psychiatric perspective appeared to be guarded.  He added 
that the veteran appeared to have little insight into his 
delusional symptom and in all likelihood would not want to 
take antipsychotics.  

The veteran was also examined in May 1999 by two VA 
examiners.  According to the report on that examination, Dr. 
F.K. previously examined the veteran in January 1991.  He 
noted that at that time he diagnosed PTSD and he described 
the traumatic events that the veteran reported to him.  He 
noted that he also diagnosed schizophrenia because the 
veteran reported that he suffered from auditory 
hallucinations and paranoid delusions.  Dr. F.K. noted that 
psychological testing he conducted in 1991 along with Dr. 
D.R. indicated that there was no doubt that the Vietnam 
experiences influence might have contributed to the veteran's 
past or current difficulties in adjustment.  

Dr. F.K. noted that the veteran continued to have 
suspiciousness towards the police and military authority-
specifically the "CID."  Dr. F.K. noted that this was 
somewhat the same content that there was when he evaluated 
the veteran in January 1991.  Dr. F.K. diagnosed PTSD and 
schizophrenia, chronic paranoid type.  He noted that the 
veteran's psychosocial stressors were moderate to severe.  He 
assigned a GAF score of 55.  Dr. F.K. noted that it was the 
opinion of he and Dr. E.S. that the veteran had definite 
specific stressors (as was also pointed out in the report of 
January 1991) and he had symptoms that fulfilled the criteria 
for PTSD.  Dr. F.K. then noted that as previously reported, 
the veteran also had symptoms of paranoid delusions that went 
beyond his experience in Vietnam, given his past history.  
Thus, a diagnosis of schizophrenia was added to the diagnosis 
of PTSD.  According to a supplemental VA examination report 
dated in September 1999, the veteran was re-interviewed 
briefly by the same two psychiatrists, who concluded that the 
veteran's condition was unchanged since May 1999 and they 
considered their previous report to be still valid.  

In addition to those findings reported in the May 1999 VA 
examination report, the January 1991 VA examination reports 
show that Dr. D.R. diagnosed chronic schizophrenia, paranoid 
type and alcohol dependence.  Dr. D.R. noted severe chronic 
unemployment and poverty and assigned a GAF score of 35 for 
impairment in reality testing, family relations, judgment, 
and mood.  Dr. F.K. diagnosed PTSD, psychotic disorder with 
characteristics of schizophrenia, and alcohol abuse by 
history.  Dr. F.K. noted moderate psychosocial stressors due 
to financial, physical, and psychological problems, and he 
assigned a GAF score of 65.  Dr. F.K. commented that the 
veteran was not able to have gainful employment due to his 
psychopathology.    

The January 1995 social and industrial survey shows that no 
employment is reported during the appeal period.  VA 
treatment records show that the veteran was treated for 
paranoid schizophrenia and PTSD.  

The Board notes that the rating criteria for evaluating 
psychiatric disorders was changed, effective November 7, 
1996.  Rating Schedule Mental Disorders, 61 Fed. Reg. 52,695 
(1996) (codified at 38 C.F.R. § 4.130).  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his or her claim under the criteria which are 
more to his or her advantage.  VAOPGCPREC 3-2000, 65 Fed. 
Reg. 33422 (2000).  The old criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, 
may only be applied to the period of time after their 
effective date.  

The veteran's service-connected PTSD is currently assigned a 
30 percent rating.  Under the criteria in effect after 
November 7, 1996, a 50 percent evaluation is warranted for 
PTSD causing occupational and social impairment with reduced 
reliability and productivity.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).  A 70 percent evaluation requires evidence 
of occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.  Id.  A 100 percent evaluation requires 
evidence of total occupational and social impairment.  Id.

The QTC examiner disassociated the veteran's PTSD symptoms 
from his delusional disorder and assigned separate GAF scores 
to represent the extent to which each disorder affected the 
veteran's level of social and industrial adaptability.  The 
QTC examiner maintained that the veteran's delusional symptom 
had a larger impact than his symptoms of PTSD with respect to 
his capacity to retain gainful employment.  Thus, the QTC 
examiner concluded that most of the veteran's occupational 
and psychosocial functioning decline was caused by his 
delusional disorder.  In contrast, the May 2003 VA examiner 
maintained that the veteran's alcohol dependence and 
delusional disorder were maladaptive coping mechanisms used 
to cope with severe PTSD symptomatology.  The May 2003 VA 
examiner further disagreed with the QTC examiner's opinion in 
that he believed that the veteran's PTSD was the main cause 
of his occupational and psychosocial dysfunction and complete 
unemployability.  

The May 1999 VA examiner, Dr. F.K., noted that the veteran 
had symptoms of paranoid delusions that went beyond his 
experience in Vietnam based on a reported history and 
therefore, he diagnosed schizophrenia.  In noting that the 
veteran's paranoid delusions went beyond his Vietnam 
experiences, Dr. F.K. essentially recognizes that at least 
some of the veteran's delusions were attributable to his 
Vietnam experiences.  Dr. F.K. and Dr. E.S. also diagnosed 
PTSD.  Thus, the May 1999 VA examiners' opinions do not 
refute in total the May 2003 VA's opinion that the veteran's 
delusional disorder was a maladaptive coping mechanism used 
to cope with severe PTSD symptomatology.  Nor do the May 1999 
VA examiners' opinions support in total the QTC examiner's 
opinion that the veteran's delusion disorder existed in spite 
of his PTSD.  

Based on the foregoing, the Board finds that the evidence is 
in relative equipoise in terms of evidence that tends to show 
that the veteran's behavior is considerably influenced by 
delusions reflective of a GAF score of 30, and evidence that 
tends to show that the veteran suffers from moderate to 
severe PTSD symptomatology or moderate to severe impairment 
in social and occupational functioning reflective of GAF 
scores of 50, 55, and 60.  As such, the Board resolves all 
doubt in the veteran's favor and finds that the veteran's 
overall disability picture more closely approximates the 
criteria for a 100 percent rating under Diagnostic Code 9411 
based on evidence of total occupational impairment and severe 
social impairment noted in the VA examination report that is 
more favorable to the veteran.  38 U.S.C.A. § 5107(b)(West 
2002); 38 C.F.R. §§ 4.3, 4.7 (2002).  According to the May 
2003 VA examiner, the veteran suffers from "massive 
delusional thought disorder" or persistent delusions as the 
result of his PTSD.  The examiner considers the prognosis of 
any improvement in the PTSD poor.  More importantly, the 
examiner concluded that the veteran was currently and in the 
near future totally unemployable.  

Under the criteria in effect before November 7, 1996, a 100 
percent evaluation was warranted for evidence that the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
VA treatment records associated with the claims file are 
dated prior to November 7, 1996 and do not show a significant 
change in the level of the veteran's impairment in 
occupational and social functioning during any portion of 
this period.  Dr. F.K. noted in the May 1999 VA examination 
report, that the veteran's symptoms were similar to those 
exhibited at the January 1991 VA examination.  According to 
the January 1991 VA examination report, Dr. D.R. reported 
that the veteran experienced severe chronic unemployment and 
poverty and he assigned a GAF score of 35.  While Dr. F.K. 
only assigned a GAF score of 65, he concluded that the 
veteran was not able to procure gainful employment due to his 
psychopathology.  Thus, Drs. D.R. and F.K. essentially agreed 
that the veteran was demonstrably unable to obtain or retain 
employment.  The January 1995 social and industrial survey 
shows that no employment history was reported for the 
requisite period.  

Whereas Dr. D.R. only diagnosed schizophrenia, Dr. F.K. 
diagnosed PTSD and psychotic disorder with characteristics of 
schizophrenia.  The veteran is currently diagnosed with 
delusional disorder.  The Board notes that different 
examiners, at different times, will not describe the same 
disability in the same language.  38 C.F.R. § 4.2 (2002).  
Therefore, the past diagnoses of schizophrenia and psychotic 
disorder with characteristics of schizophrenia are considered 
analogous to the currently diagnosed delusional disorder as 
the underlying symptom of all three disorders (delusional 
thinking) is the same.  Drs. D.R. and F.K. attributed the 
veteran's unemployability to his delusional thinking and 
PTSD.  Evidence post-dating the effective date of the 
amendment must not be ignored when the Board is deciding 
whether the veteran is entitled to a higher rating prior to 
that date.  VAOPGCPREC 3-00.  As discussed earlier, there is 
evidence that shows that the veteran's delusional thinking is 
a maladaptive coping mechanism used to cope with his PTSD.  
Thus, Dr. D.R.'s conclusion that the veteran was unemployed 
due to a disorder manifested by delusional thinking and Dr. 
F.K.'s conclusion that the veteran was unemployable due to 
PTSD with symptoms that include delusional thinking, 
demonstrate that the veteran is entitled to a 100 percent 
evaluation under the old rating criteria of Diagnostic Code 
9411 for inability to obtain or retain employment.  Johnson 
v. Brown, 7 Vet. App. 95 (1994).  On the question of 
prolonged and persistent unemployability, there seems little 
dispute.    Whether PTSD is essentially responsible for the 
demonstrated unemployability is not equivalently established.  
At the very least, however,  the evidence is in rough 
balance.    



ORDER

A higher initial evaluation of 100 percent for post-traumatic 
stress disorder is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



